Citation Nr: 0127495	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  94-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for joint disease, to 
include as secondary to inservice exposure to Agent Orange.  

2.  Entitlement to service connection for skin disease, to 
include as secondary to inservice exposure to Agent Orange.  

3.  Entitlement to service connection for scleroderma, to 
include as secondary to inservice exposure to Agent Orange.  

4.  Entitlement to service connection for Raynaud's Syndrome, 
to include as secondary to inservice exposure to Agent 
Orange.  

5.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as secondary to inservice exposure 
to Agent Orange.  

6.  Entitlement to service connection for genetic damage with 
fragile X chromosome (FXC), to include as secondary to 
inservice exposure to Agent Orange.  

7.  Entitlement to service connection for a heart disorder, 
to include as secondary to inservice exposure to Agent 
Orange.  

8.  Entitlement to service connection for defective hearing, 
to include as secondary to inservice exposure to Agent 
Orange.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967 and he served in the Republic of Vietnam during 
the Vietnam Era.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In the April 1997 Board remand, the veteran's claims for 
service connection for fibromyalgia and for tinnitus were 
referred to the RO for development.  However, it does not 
appear that the RO has yet adjudicated these claims.  Thus, 
these claims are again referred to the RO for appropriate 
development and, then, adjudication.  


REMAND

After the case was remanded in April 1997, pension benefits 
were granted in July 1997 and in July 1999 a 100 percent 
schedular evaluation was granted for service-connected post-
traumatic stress disorder (PTSD).  These grants mooted the 
claims for pension benefits and a total rating based on 
individual unemployability which were pending before the 
Board at the time of the April 1997 remand.  

In March 2000 the Board denied the claims, predicated upon 
exposure to Agent Orange while in Vietnam and alleged 
inservice exposure to high energy electron or electromagnetic 
fields, as not well grounded.  In light of that holding the 
Board specifically found, at page 15, that "there is no duty 
to assist the veteran further in the development of these 
claims."  

However, the March 2000 Board decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
which vacated that decision and remanded the case to the 
Board due to the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  On November 9, 2000, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg.  45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
made effective as of the date of the enactment of the VCAA.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The record reflects that the veteran has received post 
service treatment from multiple private clinical sources.  
Thus, since the requirement of the submission of a well 
grounded claim (prior to there being any duty to assist) has 
been rescinded, the RO should ensure that the appropriate 
steps are taken to fulfill the duty to assist and notice 
provisions of the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received treatment for his 
claimed disorders since discharge from 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records that are not 
already on file.  

2.  In light of the VCAA and implementing 
regulations, the RO should provide the 
veteran with reasonable assistance and an 
additional opportunity to provide 
information and evidence concerning the 
claimed disorders, to include informing 
him of the information and evidence 
necessary to substantiate his claims.  

3.  If in order, and with consideration 
given to the VCAA implementing 
regulation, 38 C.F.R. § 3.159(c)(4), the 
RO should consider providing the veteran 
with any appropriate medical 
examination(s) or obtaining a medical 
opinion.  

If the veteran undergoes any such 
examination(s), or if any medical opinion 
is otherwise obtained, with respect to 
the question of any medical nexus between 
the claimed disorders and inservice 
exposure to an herbicide and alleged 
inservice exposure to high energy 
electron or electromagnetic fields, any 
diagnosis or opinion reached should 
assess the probability of whether any 
such relationship exists.  

The claims folder should be made 
available to the examiner(s) for review 
prior to any evaluation. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and implementing 
regulations are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence.  The requisite period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


